Citation Nr: 0007104	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle 
strain, to include as secondary to the veteran's service-
connected right ankle strain.

2.  Entitlement to an increased disability rating for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978, as well as Army Reserve duty from January 
1985 to January 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1995 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  

The appellant appeared and testified in an October 1999 
hearing before the undersigned Board Member, sitting in 
Washington, D.C.  The veteran was afforded 60 days to submit 
additional evidence.  In January 2000, upon request made by 
the veteran's accredited representative, the veteran was 
granted an additional 60 days to submit the additional 
evidence.  The additional evidence has since been associated 
with the claims file, and is accompanied by a written waiver 
of the veteran's right to have this evidence first considered 
by the RO, as provided for under 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The record includes a current medical diagnosis of a left 
ankle disability, as well as medical evidence indicating that 
his left ankle disability is attributable to service or his 
service-connected right ankle disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
ankle disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Secondary 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, or for the degree of aggravation to a non-service 
connected disorder which is proximately due to or the result 
of a service connected disorder.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the Board notes that a May 1995 VA joints 
examination report stated the diagnosis to be "[b]ilateral 
chronic recurrent strains of both ankles."  Moreover, 
service connection for the veteran's right ankle disability 
was established pursuant to a May 1998 RO supplemental 
statement of the case.  In February 2000, the veteran 
submitted recent medical reports from Mark D. Avart, D.O., 
indicating that the veteran's current left ankle disability 
had its origin in service, when the veteran initially 
sustained a right ankle injury.

The Board finds that the medical evidence of record provides 
a nexus or link between the veteran's left ankle disability 
and service or his service-connected right ankle strain.  The 
Board finds that this evidence is sufficient to make the 
veteran's claim for service connection for a left ankle 
disability well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has presented a claim that 
is plausible; capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The issue of 
whether the veteran should be afforded service connection for 
a left ankle disability will be further addressed in the 
Remand portion of this decision. 
ORDER

The claim of entitlement to service connection for left ankle 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
left ankle disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy at 81.  The Board finds that, considering the relevant 
evidence of record and the applicable laws and regulations, 
additional development is in order before it can be 
determined whether service connection for a left ankle 
disability is warranted. 

This appeal also includes a claim for an increased 
(compensable) disability rating for service-connected 
tinnitus, which has been on appeal since the RO's denial of a 
compensable disability rating in November 1995.  Effective 
June 10, 1999, VA's Ratings Schedule, 38 C.F.R. Part 4, was 
amended with regard to evaluating hearing impairment and 
other diseases of the ear, including tinnitus.  64 Fed. Reg. 
25208, 25209 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
The prior regulations provided for a maximum 10 percent 
disability rating for tinnitus when characterized as 
"[p]ersistent as a symptom of head injury, concussion or 
acoustic trauma."  38 C.F.R. § 4.87b, Diagnostic Code 6260 
(1998).  The new regulations provide that a maximum 10 
percent disability rating may be assigned for "[t]innitus, 
recurrent."  38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Since the new version of the regulation for evaluating 
tinnitus may be more favorable to the veteran, his claim 
should be reviewed by the RO.  Moreover, the Board notes that 
there are no recent medical records on file relevant to the 
veteran's tinnitus claim.  The most recent records available 
are the audiological examination reports dated in June and 
July 1995.

Therefore, because this is a claim for an increased rating 
concerning the veteran's service-connected tinnitus, it is 
well grounded under 38 U.S.C.A. § 5107(a), and VA has a duty 
to assist the veteran in developing such a claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his left ankle 
disability with attention to the recent 
opinions by Dr. Avart.  In conjunction 
with the examination, the examiner should 
be asked to offer an opinion as to 
whether it is at least as likely as not 
(50 percent liklihood or greater) that 
the veteran's current left ankle 
disability is medically related to his 
service-connected right ankle disability, 
either (1) directly or (2) because of 
aggravation (a chronic and measurable 
increase in disability).  

2.  The veteran should also be afforded a 
current examination to assess the nature 
and extent of his tinnitus. 

3.  It is essential that the claims file 
be made available to the examiners for 
review in connection with the 
examinations.  Any tests or studies 
deemed necessary for complete evaluations 
should be accomplished.  

4.  The RO should then readjudicate the 
veteran's claims.  As to the left ankle 
disability, the RO should consider 
38 C.F.R. § 3.310 and Allen.  In regard 
to a compensable disability rating for 
tinnitus, the RO should include 
consideration of the revised rating code. 
The veteran and his representative should 
then be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration. 

The purpose of this remand is to afford the veteran 
procedural due process of law and assist him in developing 
his claims.  The Board intimates no opinion as to the 
ultimate disposition of the appeal.  The appellant has the 
right to submit additional evidence, such as any current 
medical reports pertinent to his claim, and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 



